DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 3-17 were previously pending and subject to a non-final office action mailed 07/22/2021. Claims 1 and 10 were amended; no claim was cancelled or added in a reply filed 10/22/2021. Claims 1, 3-5, 7, 9-10, 12-13 and 16 were further amended via Examiner’s amendment. Therefore claims 1 and 3-17 are currently pending and subject to the Allowability Notice below. 
Response to Arguments
Applicant’s arguments, see remarks p. 10-12, filed 10/22/2021, with respect to section 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1 and 3-17 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Umar Bakhsh on 11/04/2021.
1. (Currently Amended) A network-based system for submitting customs entry forms and resolving issues thereof, comprising: 
a database management system (DBMS) that maintains importer data, a product library data, a tariff schedule data, and flagged exceptions data;
 an entry-populating module, in digital communication with the DBMS, wherein the entry-populating module: receives user-supplied information, from a user via a digital network, pertaining to an importer and goods to be imported; 

identifies a plurality of empty fields for a customs entry form; 
populates said empty fields with corresponding data from the user-supplied information and the accessed parameters; and
 computes [[the]] required tariffs and fees associated with the goods to be imported; 
a customs interface module, in digital communication with a remote customs server via the digital network, wherein the customs interface module: 
transmits information to the remote customs server, including said customs entry form; 
and receives information from the remote customs server, including cargo release approval status and flagged exceptions; 
an exceptions mitigation module, in digital communication with the DBMS, wherein the exceptions mitigation module: 
receives flagged exceptions from a remote customs server, via the customs interface module;
 accesses parameters, from the DBMS, for the flagged exceptions data, for identifying mitigations measures for the received flagged exceptions;
 automatically executes a first mitigation measure for a first flagged exception by identifying and submitting a requisite document, and a second mitigation measure by transmitting instructions to the entry-populating module to modify at least one populated field; and 
an audit module, in communication with the DBMS, wherein the audit module:
receives user supplied auditing criteria for a customs entry form, the user supplied auditing criteria specifying parameters pertaining to the goods to be imported;

transmits the data associated with the identified populated fields to a customs-broker resource, for auditing, via the digital network.

2. (Canceled)

3. (Currently amended) The network-based system as defined in claim 1, further comprising a tariff module, in communication with the DBMS, that:
 receives an image from the user, wherein the image pertains to the goods to be imported; 
generates a description of the goods to be imported using an image recognition software contained within the network-based system, for identifying the goods to be imported based on the image; 
accesses 1) the tariff schedule data from the DBMS, and/or 2) a customs-resource database contained within the network-based system, and/or 3) a public government database via the digital network, for obtaining a plurality of generic goods characterizations that are each associated with a respective tariff code; 
determines a goods tariff code for the goods to be imported by matching a description of the goods to be imported with one of the plurality of generic goods characterizations obtained with a respective tariff code;
 validates the goods tariff code with the customs-broker resource, via the digital network; 
retrieves a first set of customs entry form parameters by accessing the tariff schedule data, from the DBMS, for parameters associated with the goods tariff code; 
to be imported based on the first set of customs entry form parameters; and 
configures the first set of customs entry form parameters and the first duty rate to be assigned in the product library data, within the DBMS, for association with the goods to be imported.

4. (currently amended) The network-based system as defined in claim 3, wherein the user [[will]] validates the description of the goods to be imported generated by the image recognition software. 

5. (Currently Amended) The network-based system as defined in claim 3, wherein the customs-broker resource [[will]] determines the goods tariff code.

6. (Previously Presented) The network-based system as defined in claim 3, the tariff module further comprising a partner government agency (PGA) module, in communication with the DBMS, the PGA module comprising a plurality of PGA-Type modules, wherein the PGA module will access the DBMS, for the tariff schedule data, to determine the PGA-Type module(s) associated with the goods tariff code, each PGA-Type module, representing a specific PGA, that: 
identifies a PGA specific goods code associated with the goods tariff code by accessing the DBMS, for the tariff schedule data; receives user-supplied PGA information, via the digital network, pertaining to specific PGA requirements as identified via the tariff schedule; configures a second set of customs entry form parameters based on the PGA specific goods code and user-supplied PGA information; and 
the second set of customs entry form parameters to the tariff module to be merged with the first set of customs entry form parameters.

identifies existing AD/CVD cases, via the remote customs server, that relate to the goods tariff code and corresponding goods country of origin; 
links the user, via the digital network, to guidance information relating to the applicability of AD/CVD for the goods tariff code and corresponding goods country of origin; 
receives user-supplied AD/CVD information pertaining to the goods to be imported; determines an AD/CVD rate for the goods to be imported by 1) accessing an AD/CVD rate database, within the network-based system, for obtaining rate information, and 2) matching parameters of the user- supplied AD/CVD information with corresponding rate information parameters; 
configures a third set of customs entry form parameters and a second duty rate based on the AD/CVD rate; and 
relays the third set of customs entry form parameters and the second duty rate to the tariff module to be merged with the first set of customs entry form parameters and the first duty rate respectively.

8. (Original) The network-based system as defined in claim 7, wherein the AD/CVD module determines an AD/CVD rate based on accessing an AD/CVD rate database for obtaining generic rate information.

9. (Currently Amended) The network-based system as defined in claim 1, further comprising a summary packet module, in communication with the DBMS, that:
 receives a customs agency shipment release form via the customs interface module; 
to be imported; and 
records and maintains the entry summary packet within the summary packet module for a minimum pre-determined length of time, wherein the entry summary packet can be accessed by the user at any time, and outputted as a single document.

10. (Currently Amended) A network-based method for submitting customs entry forms and resolving issues thereof, comprising: 
receiving user-supplied information from a user via a digital network, pertaining to an importer and goods to be imported; 
accessing parameters from a database management system (DBMS), for importer data and product library data stored thereof, for the importer and the goods to be imported;
 identifying a plurality of empty fields for a customs entry form; populating said empty fields with corresponding data from the user-supplied information and the accessed parameters, via an entry populating module; 
computing [[the]] required tariffs and fees associated with the goods to be imported; 
transmitting information to a remote customs server, including said customs entry form, via a customs interface module that is in digital communication with the remote customs server via the digital network; 
receiving information from the remote customs server, including cargo release approval status and flagged exceptions; 
accessing parameters, from the DBMS, for flagged exceptions data, for identifying mitigations measures for the received flagged exceptions; 

receiving, via a summary packet module, a customs agency shipment release form via the customs interface module; 
creating, via a summary packet module, an entry summary packet comprising of the customs agency shipment release form, the transmitted customs entry form, and the user- supplied information relating to the goods; and 
recording and maintaining, via a summary packet module, the entry summary packet within the summary packet module for a minimum pre-determined length of time, wherein the entry summary packet can be accessed by the user at any time, and outputted as a single document.

11. (Previously Presented) The network-based method as defined in claim 10, wherein an audit module in communication with the DBMS is used for:
 receiving user supplied auditing criteria for a customs entry form, the user supplied auditing criteria specifying parameters pertaining to the goods to be imported;
 identifying a plurality of populated fields for the customs entry form, for auditing, based on a) the user supplied auditing criteria, and/or b) a pre-determined percentage of the populated fields submitted to the remote customs server, and transmitting data associated with the identified populated fields to the customs-broker resource, for auditing, via the digital network.

12. (Currently Amended) The network-based method as defined in claim 10, wherein a tariff module in communication with the DBMS is used for: 
to be imported; generating a description of the goods to be imported using an image recognition software, for identifying the goods based on the image; 
accessing 1) a tariff schedule data from the DBMS, and/or 2) a customs-resource database via the digital network, or 3) a public government database via the digital network, for a plurality of generic goods characterizations that are each associated with a respective tariff code; 
determining a goods tariff code for the goods to be imported by matching a description of the goods to be imported 
validating the goods tariff code with the customs-broker resource, via the digital network; 
retrieving a first set of customs entry form parameters by accessing the tariff schedule data, from the DBMS, for parameters associated with the goods tariff code;
 computing a first duty rate for the goods to be imported based on the first set of customs entry form parameters; and 
configuring the first set of customs entry form parameters and the first duty rate to be assigned in the product library data, within the DBMS, for association with the goods to be imported.

13. (Currently Amended) The network-based method as defined in claim 12, wherein the user validates the description of the goods to be imported generated by the image recognition software.

14. (Previously Presented) The network-based method as defined in claim 12, wherein the customs-broker resource determines the goods tariff code instead of the tariff module.


identifying a PGA specific goods code associated with the tariff goods code by accessing the DBMS, for the tariff schedule data; 
receiving user-supplied PGA information, via the digital network, pertaining to specific PGA requirements as identified via the tariff schedule data; 
configuring a second set of customs entry form parameters based on the PGA specific goods code and user-supplied PGA information; and 
relaying the second set of customs entry form parameters to the tariff module to be merged with the first set of customs entry form parameters.

16. (Currently Amended) The network-based method as defined in claim 12, wherein an anti-dumping and countervailing duties (AD/CVD) module, in communication with the DBMS, is used for:
 identifying existing AD/CVD cases, via the remote customs server, that relate to the goods tariff code and corresponding goods country of origin; 
linking the user, via the digital network, to guidance information relating to the applicability of AD/CVD to a specific goods tariff code and goods country of origin;
 receiving user-supplied AD/CVD information pertaining to the goods to be imported;
 determining an AD/CVD rate for the goods to be imported by 1) accessing an AD/CVD rate database, via the digital network, for obtaining rate information, and 2) matching parameters of the user- supplied AD/CVD information with corresponding rate information parameters; 

 relaying the third set of customs entry form parameters and the second duty rate to the tariff module to be merged with the first set of customs entry form parameters and the first duty rate respectively.

17. (Original) The network-based method as defined in claim 16, wherein an AD/CVD rate is based on generic rate information, obtained via an AD/CVD rate database.

18. (Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner is unaware of any prior art, alone or in combination, which discloses all the limitation of the independent claims.
The closest prior art is Lungi (US 2017/0346925). Lungi is directed towards an import/export custom software. Lungi discloses a network-based system and method for submitting customs entry forms and resolving issues thereof, comprising: 
a database management system (DBMS) that maintains importer data, a product library data, a tariff schedule data, and flagged exceptions data (paragraph 9-11); 
an entry-populating module, in digital communication with the DBMS, the entry- populating module (paragraph 47-50):
 receives user-supplied information, from a user via a digital network, pertaining to an importer and goods to be imported (fig. 3-6, paragraph 51); 

identifies a plurality of empty fields for a customs entry form (paragraph 9, 51); 
populates said empty fields with corresponding data from the user-supplied information and the accessed parameters (paragraph 9, 51); and 
computes the required tariffs and fees associated with the goods to be imported (paragraph 51-53); 
a customs interface module, in digital communication with a remote customs server via the digital network, the customs interface module: 
transmits information to the remote customs server, including said customs entry form (fig. 1, paragraph 47-48); and
 receives information from the remote customs server, including cargo release approval status and flagged exceptions (paragraph 7, 11, 13, 47-48, information on cargo release status and rejection are received).
However, Lungi does not disclose an audit module or the functions associated with the audit module in the independent claims. 
The closest prior art is Ozaki (US 2004/0193471). Ozaki is directed towards an international logistics control information system. Ozaki discloses an exceptions mitigation module, in digital communication with the DBMS, the exceptions mitigation module:
 receives flagged exceptions from a remote customs server, via the customs interface module and accesses parameters, from the DBMS, for the flagged exceptions data, for identifying mitigations measures for the received flagged exceptions (paragraph 88-60, the system receives rejection message from the customs inspector about the rejection status along with notes (i.e. the location of errors and 
However, Ozaki does not disclose an audit module or the functions associated with the audit module in the independent claims. 
The closest prior art is Liu (US 2003/0144863). Liu is directed towards declaration of imported and exported equipment. Liu discloses executes a) one or more mitigation measures for the flagged exception and/or b) a system notification to a customs-broker resource to provide one or more mitigating measures for the flagged exception; and transmits the one or more mitigation measures to the remote customs server via the customs interface module (paragraph 30, fig. 5, the user receives the rejection from the customs server, corrects the errors in the form and resubmits it to the customs server).
However, Liu also does not disclose an audit module or the functions associated with the audit module in the independent claims. 
The closest non-patent prior art is Mizra Bin Mohamed, “IMPORT TAX COMPLIANCE: A STUDY OF CUSTOMS AGENTS IN MALAYSIA UTILISING THE THEORY OF PLANNED BEHAVIOUR”, published by University of Nottingham in 2016, hereinafter “Mizra”. Mizra is directed towards studying the role of customs agents in import tax compliance. However, Mizra does not disclose an audit module or the functions associated with it in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628




/OMAR ZEROUAL/Examiner, Art Unit 3628